             Case 2:17-cv-01731-TSZ Document 74 Filed 02/20/19 Page 1 of 3




 1                                                         THE HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5
                                     U.S. DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
 7   STRIKE 3 HOLDINGS, LLC, a Delaware
     corporation,
 8                                                        NO. 2:17-cv-01731-TSZ
 9                             Plaintiff,
                                                          NOTICE OF APPEARANCE
10          vs.
11   JOHN DOE, subscriber assigned IP
12   address 73.225.38.130,

13                             Defendant.

14

15

16   TO:    THE CLERK OF THE COURT; and
17   TO:    ALL PARTIES AND THEIR COUNSEL OF RECORD:
18          PLEASE TAKE NOTICE that Beth E. Terrell hereby appears representing Defendant
19   John Doe, subscriber assigned IP address 73.225.38.130, in the above-captioned matter and
20   requests that copies of all papers and pleadings, except process, be served on her at Terrell
21   Marshall Law Group PLLC, 936 North 34th Street, Suite 300, Seattle, Washington,
22   98103-8869.
23

24

25

26

27


                                                                     TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF APPEARANCE - 1                                               936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                            Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
                                                                                www.terrellmarshall.com
            Case 2:17-cv-01731-TSZ Document 74 Filed 02/20/19 Page 2 of 3




 1          RESPECTFULLY SUBMITTED AND DATED this 20th day of February, 2019.
 2
                                       TERRELL MARSHALL LAW GROUP PLLC
 3

 4                                     By: /s/ Beth E. Terrell, WSBA #26759
                                         Beth E. Terrell, WSBA #26759
 5
                                         Email: bterrell@terrellmarshall.com
 6                                       Adrienne D. McEntee, WSBA #34061
                                         Email: amcentee@terrellmarshall.com
 7                                       936 North 34th Street, Suite 300
                                         Seattle, Washington 98103-8869
 8                                       Telephone: (206) 816-6603
 9                                       Facsimile: (206) 319-5450

10                                       J. Curtis Edmondson, WSBA #43795
                                         Email: jcedmondson@edmolaw.com
11                                       EDMONDSON IP LAW
                                         399 NE John Olsen Avenue
12                                       Hillsboro, Oregon 97124
13                                       Telephone: (503) 336-3749

14                                     Attorneys for Defendant

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                          TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF APPEARANCE - 2                                       936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                    Seattle, Washington 98103-8869
                                                                 TEL. 206.816.6603  FAX 206.319.5450
                                                                        www.terrellmarshall.com
             Case 2:17-cv-01731-TSZ Document 74 Filed 02/20/19 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE

 2          I, Beth E. Terrell, hereby certify that on February 20, 2019, I electronically filed the

 3   foregoing with the Clerk of the Court using the CM/ECF system which will send notification of
 4   such filing to the following:
 5
                    Bryan J. Case, WSBA #41781
 6                  Email: bcase@foxrothschild.com
                    FOX ROTHSCHILD LLP
 7                  1001 Fourth Avenue, Suite 4500
                    Seattle, Washington 98154
 8
                    Telephone: (206) 624-3600
 9                  Facsimile: (206) 389-1708

10                  Lincoln D. Bandlow, Admitted Pro Hac Vice
                    Email: lbandlow@foxrothschild.com
11                  FOX ROTHSCHILD LLP
                    10250 Constellation Blvd., Suite 900
12
                    Los Angeles California 90067
13                  Telephone: (310) 598-4150
                    Facsimile: (310) 556-9828
14
                    Attorneys for Plaintiff
15
            DATED this 20th day of February, 2019.
16

17                                              TERRELL MARSHALL LAW GROUP PLLC

18
                                                By: /s/ Beth E. Terrell, WSBA #26759
19                                                Beth E. Terrell, WSBA #26759
20                                                Email: bterrell@terrellmarshall.com
                                                  936 North 34th Street, Suite 300
21                                                Seattle, Washington 98103-8869
                                                  Telephone: (206) 816-6603
22                                                Facsimile: (206) 319-5450
23                                              Attorneys for Defendant
24

25

26

27


                                                                      TERRELL MARSHALL LAW GROUP PLLC
     NOTICE OF APPEARANCE - 3                                                936 North 34th Street, Suite 300
     CASE NO. 2:17-CV-01731-TSZ                                             Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
                                                                                 www.terrellmarshall.com
